TEMPLETON GLOBAL OPPORTUNITIES TRUST 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Facsimile 954.847.2288 Telephone 954.527.7500 May 2, Filed Via EDGAR (CIK #0000856138) Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 RE: Templeton Global Opportunities Trust File Nos. 33-31267 and 811-05914 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) do not differ from those contained in Post-Effective Amendment No. 33 to the Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on April 28, 2014. Very truly yours, TEMPLETON GLOBAL OPPORTUNITIES TRUST /s/ LORI A. WEBER Lori A.
